UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


SHERRENE COOK,                                  §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    CIVIL ACTION NO. 1:18-CV-316
                                                §
J. C. PENNEY CORPORATION, INC.,                 §
                                                §
               Defendants.                      §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                            AND VACATING ENTRY OF DEFAULT

       In accordance with 28 U.S.C. § 636(b), the Local Rules for the United States District

Court for the Eastern District of Texas, the District Court referred this matter to the undersigned

United States Magistrate Judge for entry of recommended disposition. On March 22, 2019, Judge

Giblin entered his report and recommendation (#38) recommending that the District Court grant

the parties’ Joint Motion to Vacate Clerk’s Entry of Default. (#29). To date, the parties have not

filed objections to the report. Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure

72, the Court conducted a de novo review of the magistrate judge’s report and the record in this

cause. The Court agrees with the Magistrate Judge’s findings and conclusions and adopts Judge

Giblin’s report as the findings and conclusions of the Court.

       The Court therefore ORDERS that Judge Giblin’s Report and Recommendation (#38) is

ADOPTED and the joint motion to vacate the entry of default (# 29) is GRANTED.


            SIGNED at Beaumont, Texas, this 30th day of May, 2019.



                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
